     Case 4:16-cv-01414 Document 542 Filed in TXSD on 11/28/18 Page 1 of 6




Kate D. David
Office Managing Partner

600 Travis, Suite 2350
Houston, Texas 77002
Direct: 713.525.6258
Fax: 713.647.6884
kate.david@huschblackwell.com


                                        November 27, 2018

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse
515 Rusk Street, Room 11535
Houston, Texas 77002

        Re:     Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
                In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:


In accordance with the Court’s Amended Preliminary Injunction, please find the November 17,
2018 through November 25, 2018 weekly report. Of 442 misdemeanor arrestees, there were a
total of 41 who were not present for their initial bail hearing, before a Hearing Officer, within 48
hours of arrest. Please see below:

                          Reason                                      Count
                          Medical-condition                              17
                          Mental-illness or Intellectual-disability       5

                          Other reason not present                        9

                          Hearing more than 48 hours after arrest        10




                                               Sincerely,

                                               /s/ Kate David

                                               Kate D. David
                        Case 4:16-cv-01414 Document 542 Filed in TXSD on 11/28/18 Page 2 of 6



CONFIDENTIAL Weekly Report: Hearing over 48 hours or not present from Nov 17, 2018 to Nov 25, 2018. 

                                                       PC Docket
Defendant                                 Arrest                              Not Present                  Arresting
                CaseNbr        CourtID                 Setting      Present                 DefendantSPN
Name                                      Date                                Reason                       Agency
                                                       Date

                                                                                                           HOUSTON
LECHINGER,                                11/16/2018   11/17/2018
                223262501010          7                             No        Med/ MHU           2418443   POLICE
MAGGIE                                          2:20         7:00
                                                                                                           DEPARTMENT

VASQUEZ,
                                          11/16/2018   11/17/2018                                          CONSTABLE
WYNDOLYN        223381501010         11                             No        med / Mhu          2973812
                                               12:45         7:00                                          PCT 3
AUDREY

OCHOA,                                                                                                     PASADENA
                                          11/16/2018   11/17/2018             Medical-
VERONICA        220041101010          1                             No                           2105649   POLICE
                                               11:30        13:00             condition
MENDEZ                                                                                                     DEPARTMENT


                                                                                                           DEPARTMENT
SMALLEY,                                  11/16/2018   11/17/2018             Medical-
                223385401010          8                             No                           2973832   OF PUBLIC
TIFFINY                                        18:00        13:00             condition
                                                                                                           SAFETY


                                                                                                           HOUSTON
IRVING,                                   11/16/2018   11/17/2018             Medical-
                223392001010          7                             No                           2919403   POLICE
ROBERT LEE                                     22:30        23:00             condition
                                                                                                           DEPARTMENT

LYONS,
                                          11/17/2018   11/18/2018             Medical-                     CONSTABLE
EZECKIEL        223395101010          5                             No                            483126
                                               10:51         2:00             condition                    PCT 3
DWAYNE

                                                                                                           HOUSTON
MANDEZ,                                   11/16/2018   11/18/2018             Medical-
                222860901010         16                             No                           2538824   POLICE
JOEL                                           12:30         2:00             condition
                                                                                                           DEPARTMENT


ABREGO,                                                                                                    HOUSTON
                                           11/5/2018   11/18/2018
MILTON          219616301010          5                             Yes                          2559629   POLICE
                                               14:31         7:00
ANTONIO                                                                                                    DEPARTMENT




                                                           CONFIDENTIAL
                   Case 4:16-cv-01414 Document 542 Filed in TXSD on 11/28/18 Page 3 of 6




                                                                                             HOUSTON
GARCIA,                            9/13/2018   11/18/2018
            219773101010      5                             Yes                    2265390   POLICE
MARLON                                 10:43         7:00
                                                                                             DEPARTMENT

SELLERS,
                                  11/10/2018   11/18/2018                                    CONSTABLE
CODY        219256001010     14                             Yes                    2256040
                                       17:08         7:00                                    PCT 4
MATTHEW
FLORES,                            11/5/2018   11/18/2018                                    CONSTABLE
            221360901010     13                             Yes                    2954725
JOSE                                   15:21        10:00                                    PCT 4

                                                                                             HOUSTON
PRIESTER,                         11/17/2018   11/18/2018         Medical-
            223402701010      3                             No                     1929181   POLICE
ALEX JR.                               18:38        16:00         condition
                                                                                             DEPARTMENT

                                                                  Mental-
                                                                                             HOUSTON
CHANCE,     223242301010          11/17/2018   11/18/2018         illness or
                              3                             No                     1316151   POLICE
MICHAEL     223397701010                9:32        23:00         Intellectual-
                                                                                             DEPARTMENT
                                                                  disability
                                                                  per HCSO
BUSHNELL,
                                                                  and PD def
EMMANUEL                          11/18/2018   11/19/2018                                    CONSTABLE
            222865601010     15                             No    belligerant      2539915
JAMES                                  19:35         2:00                                    PCT 3
                                                                  and
WALTON
                                                                  uncooperative

COOPER,                                                                                      HOUSTON
                                  11/18/2018   11/19/2018         Medical-
ALRENZO     223420401010      7                             No                     2974125   POLICE
                                       21:23        20:00         condition
CHARLES                                                                                      DEPARTMENT

HUYNH,                                                                                       SHERIFFS
JOSEPH                            11/19/2018   11/19/2018         Medical-                   DEPARTMENT
            223429301010     14                             No                     2133171
TRUNG                                   7:30        23:00         condition                  HARRIS
QUANG                                                                                        COUNTY
                                                                  removed-
                                                                                             HOUSTON
MONROE,                           11/18/2018   11/19/2018         disruptive per
            223427001010      8                             No                     181990    POLICE
ALFRED                                 16:00        23:00         hcso - talking
                                                                                             DEPARTMENT
                                                                  and mumblin




                                                   CONFIDENTIAL
                    Case 4:16-cv-01414 Document 542 Filed in TXSD on 11/28/18 Page 4 of 6




WHITE,                                                                                       HOUSTON
                                   11/15/2018   11/19/2018
JOHNNIE      223237301010      1                             Yes                   1381545   POLICE
                                        16:59        23:00
RACHELLE                                                                                     DEPARTMENT

ONGKIKO,                           11/17/2018   11/20/2018                                   CONSTABLE
             223430501010      8                             Yes                   2974262
MARIANO                                  1:17         7:00                                   PCT 5

SIMMS,                                                                                       HOUSTON
                                   11/18/2018   11/20/2018         Medical-
BRITTANY     223419601010     16                             No                    2974121   POLICE
                                        18:44         7:00         condition
SHANA                                                                                        DEPARTMENT

TILLEY
                                                                                             HOUSTON
ROBERTSON,   223430201010          11/19/2018   11/20/2018         Medical-
                               6                             No                    2919674   POLICE
MALIK        223430301010                3:32         7:00         condition
                                                                                             DEPARTMENT
LAMONE
JUNIFER,                           11/21/2018   11/21/2018         Medical-                  CONSTABLE
             223444001010     16                             No                    2974365
CLARENCE J                               6:30         2:00         condition                 PCT 4
                                                                                             SHERIFFS
JEFFREY,                           11/17/2018   11/21/2018                                   DEPARTMENT
             220561701010     15                             Yes                   2346369
MARISELA                                17:00         4:00                                   HARRIS
                                                                                             COUNTY
                                                                   Mental-
                                                                                             HOUSTON
FERNANDEZ,                         11/20/2018   11/22/2018         illness or
             223451601010     10                             No                    2515336   POLICE
PEDRO                                   22:00         2:00         Intellectual-
                                                                                             DEPARTMENT
                                                                   disability
KUON,
                                   11/22/2018   11/22/2018         combative                 CONSTABLE
BILLY        223462701010      4                             No                    1786758
                                         0:51        23:00         per hcso                  PCT 5
SARAK

CARLEY,                                                                                      HOUSTON
                                   11/22/2018   11/23/2018         refused to
KELLY        223466301010     14                             No                    1775420   POLICE
                                        12:06         7:00         come to Ct
SUZETTE                                                                                      DEPARTMENT


DIAMOND,                                                                                     HOUSTON
             223435601010          11/19/2018   11/23/2018
ROBERT                        13                             Yes                   2299290   POLICE
             223435701010               13:49         7:00
CLAY                                                                                         DEPARTMENT




                                                    CONFIDENTIAL
                     Case 4:16-cv-01414 Document 542 Filed in TXSD on 11/28/18 Page 5 of 6




                                                                                              HOUSTON
HENDERSON,                          11/21/2018   11/23/2018
              223467501010      8                             Yes                   2363473   POLICE
JOHN M.                                   0:02         7:00
                                                                                              DEPARTMENT


DEOCHOA,                                                                                      HOUSTON
                                    11/23/2018   11/23/2018         Medical-
JESUS         223473501010      6                             No                    1920038   POLICE
                                          0:31        16:00         condition
FRANCISCO                                                                                     DEPARTMENT

                                                                    Mental-
PAVOARITTI,                         11/23/2018   11/23/2018         illness or                CONSTABLE
              223473601010      7                             No                    2573242
EMLIY                                     2:19        16:00         Intellectual-             PCT 6
                                                                    disability

MORGAN,                                                                                       HOUSTON
                                    11/22/2018   11/23/2018         Medical-
ANTHONY       223473901010      2                             No                    1815386   POLICE
                                         22:35        20:00         condition
WAYNE                                                                                         DEPARTMENT


                                                                                              HOUSTON
WOODS,                              11/20/2018   11/23/2018
              220945801010      7                             Yes                   2746676   POLICE
TREVEION                                 10:00        20:00
                                                                                              DEPARTMENT

                                                                                              SHERIFFS
FARWELL,
                                    11/23/2018   11/24/2018         Medical-                  DEPARTMENT
KIARRA        223481501010      2                             No                    2974650
                                         18:20         7:00         condition                 HARRIS
SPENAE
                                                                                              COUNTY
                                                                                              SHERIFFS
LUSH,
                                    11/23/2018   11/24/2018         Medical-                  DEPARTMENT
WILLIAM       223482501010     13                             No                    2974659
                                         20:01         7:00         condition                 HARRIS
GLEN
                                                                                              COUNTY

JOHNSON,                                                                                      HOUSTON
                                    11/23/2018   11/24/2018
JASON         222755301010      6                             No    Disruptive      1733935   POLICE
                                          4:49        10:00
LESHAUN                                                                                       DEPARTMENT




                                                     CONFIDENTIAL
                   Case 4:16-cv-01414 Document 542 Filed in TXSD on 11/28/18 Page 6 of 6




REEVES,                                                                                    HOUSTON
                                  11/24/2018   11/25/2018        Medical-
MICHELE     223239501010      6                             No                   1733982   POLICE
                                       14:00         4:00        condition
EVELYN                                                                                     DEPARTMENT


                                                                                           HOUSTON
FRANZEN,                          11/24/2018   11/25/2018        removed
            223495701010     15                             No                   2087746   POLICE
MICHAEL                                16:26        10:00        from Court
                                                                                           DEPARTMENT

GRAY,                                                                                      RICE
            223502901010          11/24/2018   11/25/2018
JASON                         5                             No   Med/MHU         2974771   UNIVERSITY
            223502801010               13:10        13:00
JERMON                                                                                     POLICE
                                                                 Mental-
                                                                                           HOUSTON
KNIGHT,                           11/24/2018   11/25/2018        illness or
            223498401010     11                             No                   1774231   POLICE
LLOYD LEE                              19:20        16:00        Intellectual-
                                                                                           DEPARTMENT
                                                                 disability
                                                                                           SHERIFFS
YOMSARN,
                                  11/25/2018   11/25/2018        Medical-                  DEPARTMENT
STEPHANIE   223501901010     12                             No                   1374795
                                        1:25        16:00        condition                 HARRIS
MICHELLE
                                                                                           COUNTY
                                                                 Mental-
WOODS,                                                                                     HOUSTON
                                  11/24/2018   11/25/2018        illness or
NOLAN       223502101010     15                             No                   2281626   POLICE
                                       23:47        18:00        Intellectual-
CRAIG                                                                                      DEPARTMENT
                                                                 disability
                                                              




                                                   CONFIDENTIAL
